Case 1:19-cr-00622-DLC Document 25 Filed 05/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNTTED STATES OF AMERTCA,
-V-

CARLOS ESPINAL,

Defendant.

DENISE COTE, District Judge:

19cr0622 (DLC)

oo ORDER

“ene anny]
Au SoC SDNY f
© DOCUMENT

|| ELECTRONICALLY FILED
1 DOC &:

maaan- x | pare exp: 5 Jv y/3o3}

The Court having rescheduled the May 11 sentencing date to

June 19 in light of the COVID-19 outbreak, it is hereby

ORDERED that defendant's sentencing submission shall be due

June 5; Government’s submission shall be due June 12.

Dated: New York, New York
May 14, 2020

    

DENISE COTE

United $tates District Judge

 
